Citation Nr: 0942889	
Decision Date: 11/10/09    Archive Date: 11/17/09

DOCKET NO.  07-26 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

April Maddox, Counsel




INTRODUCTION

The Veteran had active service from September 1977 to 
September 1980 and again from March 1981 to March 1994.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.

This case was previously before the Board in March 2009 at 
which time the claim was remanded for further development.  
The Board is satisfied that there has been substantial 
compliance with the remand directives and the Board may 
proceed with review.  Stegall v. West, 11 Vet. App. 268 
(1998).  

In the March 2009 remand the Board noted that in September 
2004 correspondence the Veteran indicated that his right knee 
disability has been ongoing since he was discharged from 
military service in March 1994 and appears to be arguing that 
there was clear and unmistakable error in a January 1995 
rating decision that denied his initial claim for service 
connection for a knee disorder.  The Board referred this 
matter to the RO for appropriate action in the March 2009 
remand; however there is no indication that the RO has taken 
any action on this claim.  As such, it is referred to the RO 
again.


FINDINGS OF FACT

1.  The Veteran is service connected for post-traumatic 
arthritis of the right knee status post arthroscopic partial 
lateral meniscectoimies, evaluated as 30 percent disabling; 
instability of the right knee associated with post-traumatic 
arthritis of the right knee status post arthroscopic partial 
lateral meniscectoimies, evaluated as 10 percent disabling; 
hypertension, evaluated as 10 percent disabling; fracture of 
the left wrist, evaluated as non-compensably disabling; anal 
fissure, evaluated as non-compensably disabling; laceration 
of nasal passage, evaluated as non-compensably disabling; and 
frostbite of the left lobe, evaluated as non-compensably 
disabling.  A combined disability evaluation of 40 percent is 
in effect.  These evaluations do not meet the schedular 
requirements for assignment of a total disability rating 
based on individual unemployability.

2.  The Veteran's service-connected disabilities do not, 
singly or in combination, preclude him from obtaining and 
maintaining substantially gainful employment.


CONCLUSION OF LAW

The criteria for assignment of a TDIU have not been met. 38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.340, 4.16 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This appeal arises out of the Veteran's claim that he is 
unable to work as a result of his service-connected 
disabilities.  

Total disability will be considered to exist where there is 
present any impairment of mind and body that is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340.  Total 
disability ratings for compensation may be assigned, where 
the schedular rating is less than total, when the disabled 
person is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that the veteran meets the schedular requirements.  
If there is only one service connected disability, this 
disability should be rated at 60 percent or more, if there 
are two or more disabilities, at least one should be rated at 
40 percent or more with sufficient additional service 
connected disability to bring the combination to 70 percent 
or more.  38 C.F.R. § 4.16(a).

Service connection is currently in effect for the following:  
post-traumatic arthritis of the right knee status post 
arthroscopic partial lateral meniscectoimies, evaluated as 30 
percent disabling; instability of the right knee associated 
with post-traumatic arthritis of the right knee status post 
arthroscopic partial lateral meniscectoimies, evaluated as 10 
percent disabling; hypertension, evaluated as 10 percent 
disabling; fracture of the left wrist, evaluated as non-
compensably disabling; anal fissure, evaluated as non-
compensably disabling; laceration of nasal passage, evaluated 
as non-compensably disabling; and frostbite of the left lobe, 
evaluated as non-compensably disabling.  A combined 
disability evaluation of 40 percent is in effect.  Thus, the 
Board notes that the Veteran does not meet the threshold 
criteria for entitlement to TDIU under 38 C.F.R. § 4.16(a).  

A review of the claims file reveals that the Veteran last 
worked as a civilian range officer for the United States Army 
in December 2004 at which time he was awarded disability 
retirement.  The Veteran has also submitted several 
statements from his private physicians dated from March 2004 
through June 2009 stating the limitations from his right knee 
disorder and also indicating that the Veteran is unable to 
work in the position of a range officer due to his service-
connected right knee disorder.  An August 2004 statement from 
Dr. R.S. indicates that the Veteran can perform only 
sedentary work.  

The Veteran was afforded a VA examination in June 2009.  Upon 
physical examination the examiner wrote that the Veteran "is 
not capable of heavy employment, or moderate employment 
requiring walking or lifting.  However, he is capable of 
sedentary employment, and perhaps even moderate work not 
requiring walking, prolonged standing, or heavy lifting."  
The examiner noted that he could find no documentation that 
the Veteran has tried to obtain light work or sedentary 
employment following his retirement from civil service.  
Regarding the service-connected right knee disorder, the 
examiner wrote that the physical findings of medial 
collateral ligament laxity and lateral joint crepitus were 
very minimal and were, in the examiner's opinion not the sole 
factor preventing the Veteran's return to productive 
employment.  Regarding the service-connected left wrist 
disorder the examiner wrote that the Veteran's left wrist 
examination was normal as far as range of motion and laxity, 
and the X-ray changes were minimal.  As such, the examiner 
opined that the Veteran's left wrist disorder had no bearing 
on his employability.  Nonservice-connected problems were not 
considered in arriving at this opinion.  The examiner noted 
this his opinion was based on his experience as an orthopedic 
surgeon, the records reviewed, the physical examination, and 
the correlation of his clinical findings with his stated 
degree of impairment.  Correlation between the Veteran's 
physical examination and his X-ray studies was also 
considered.  

While the Veteran has been unemployed since December 2004, 
the evidence does not demonstrate that his unemployment is 
the result of any service-connected disability, to include 
his right knee disorder.  As above, the June 2009 examiner 
wrote that the Veteran's service-connected right knee 
disorder was not the sole factor preventing the Veteran's 
return to productive employment.  Also, both an August 2004 
statement from Dr. R.S. and the June 2009 VA examination 
report show that the Veteran can perform sedentary work.

This Veteran's service-connected disabilities may interfere 
with some types of work, but would not prevent him from 
obtaining work.  The record must reflect some factor that 
takes a particular case outside the norm in order for a claim 
for individual unemployability benefits to prevail.  The fact 
that a veteran is unemployed or has difficulty obtaining 
employment is not enough.  Van Hoose v. Brown, 
4 Vet. App. 361 (1993).  The question is whether the Veteran 
is capable of performing the physical and mental acts 
required by employment, not whether he can find employment.  

As noted, the Veteran's current combined disability rating is 
40 percent and he does not meet the schedular requirements 
for a TDIU under 38 C.F.R. § 4.16(a).  A TDIU is still for 
consideration on an extra-schedular basis.  38 C.F.R. § 
4.16(b).  

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16(b).  Rating 
boards should refer to the Director of the Compensation and 
Pension Service for extra-schedular consideration all cases 
of veterans who are unemployable by reason of service 
connected disabilities but who fail to meet the percentage 
requirements set forth in 38 C.F.R. § 4.16(a).  The veteran's 
service-connected disabilities, employment history, 
educational and vocational attainment, and all other factors 
having a bearing on the issue must be addressed.  38 C.F.R. § 
4.16(b).  


The record includes an August 2004 statement from Dr. R.S. 
and the June 2009 VA examination report which both show that 
the Veteran can perform sedentary work.  The weight of the 
evidence is that the Veteran is capable of gainful 
employment, notwithstanding his service-connected 
disabilities.  Referral for consideration of TDIU on an 
extraschedular basis is not warranted.  38 C.F.R. § 4.16(b). 
As the preponderance of the evidence is against the claim, it 
must be denied. 38 U.S.C.A. § 5107(b).  

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The notice should also address 
the rating criteria or effective date provisions that are 
pertinent to the appellant's claim.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

For an increased-compensation claim, section 5103(a) 
requires, at a minimum, that the Secretary (1) notify the 
claimant that to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment; (2) provide examples of the types of 
medical and lay evidence that may be obtained or requested; 
(3) and further notify the claimant that "should an increase 
in disability be found, a disability rating will be 
determined by applying relevant [DC's]," and that the range 
of disability applied may be between 0% and 100% "based on 
the nature of the symptoms of the condition for which 
disability compensation is being sought, their severity and 
duration, and their impact upon employment."  Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds 
sub nom. Vazquez-Flores v. Shinseki, --- F.3d ----, No.2008-
7150, (Fed. Cir. Sept. 4, 2009).


Complete notice was sent in March 2005 and March 2009 letters 
and the claim was readjudicated in a September 2009 
supplemental statement of the case.  Mayfield, 444 F.3d at 
1333.  Moreover, the record shows that the appellant was 
represented by a Veteran's Service Organization and its 
counsel throughout the adjudication of the claims.  Overton 
v. Nicholson, 20 Vet. App. 427 (2006).

VA has obtained service treatment records, assisted the 
appellant in obtaining evidence, afforded the appellant 
physical examinations, obtained medical opinions as to the 
etiology and severity of disabilities, and afforded the 
appellant the opportunity to give testimony before the Board 
although he declined to do so.  All known and available 
records relevant to the issues on appeal have been obtained 
and associated with the appellant's claims file; and the 
appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.


ORDER

A total rating based on individual unemployability by reason 
of service-connected disabilities is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


